Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 31 July 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                  
                     private
                     My Dear General
                     Malvern Hill july 31st 1781
                  
                  A Correspondant of Mine Servant to Lord Cornwallis writes on the 26th july at Portsmouth, and Says His Master, Tarleton, and Simcoe are Still in town But Expect to Move—the Greatest Part of the Army is Embarked—There is in Hampton Road one 50 guns ship, and two Six and thirty Guns frigats &c. 18 Sloops loaded with Horses—There Remain But Nine vessels in Portsmouth who Appear to Be getting Ready–Mylord’s Baggage is yet in town—His lordship is So Shy of His papers that My Honest friend Says He Cannot get at them—there is a Large Quantity of Negroes—Very Valuable indeed—But No vessels it Seems to take them off—What Garrison they leave I do not know—I shall take Care, at least, to keep them Within Bounds—the troops I Mentionned in My last to Have Crossed over in Nineteen Boats from Portsmouth to Norfolk were it is Said Going to Sowel’s Point—a Good Embarking place—from what is Said of the Negroes, tho’ it is not very plain, I Should Rather think they are Working on the Water Side—My Accounts from Portsmouth are later than the fellow’s Epistle, But as a Servant Has opportunities to Hear I thought it was Worth Communicating to Your Excellency.
                  General Müllemberg with a Corps of Light infantry, Riflemen and Horse is Moving towards Portsmouth—But altho’ I do not think they are Going up the Rivers or the Bay, the less So as they Have Made a parade of taking pilots on Board, I Had Rather Act on the Cautious Scale, and By keeping a Supporting position Leave no Chance to His lordship to out Maneuvre us.
                  Should a french fleet Now Come in Hampton Road the British army would, I think, Be ours.
                  I am litterally following Your Excellency’s Instructions, and Shall Continue to do So to the Best of My power—I am Impatiently waiting for the officer You Have Mentionned—Major Galvan Having Returned to the Grand Army, I would Be Happy to See Him Replaced By Major Trescot—Notwistanding the Extreme fatigues of the Campaign, our Light infantry is Much Improved in point of Discipline and Maneuvres.
                  No News from General Greene.  He Had Hopes to Maneuvre Rawdon down to Charlestown—Our Army there Has the Advantage of the Ennemy on one point wiz. an Excellent Cavalry which in that Country Makes up for other Disadvantages—By Intelligences Direct from Charlestown, I find that the Reinforcement Consisted of at least 1500 men who Had Been Made to Believe they were Sent to a peacefull Garrison—They Had Brought their wives and Expected to Live Very Comfortable—But on their Being ordered out they Revolted and were not Quelled without difficulty—General Williamson the Same who was at Savahana, and afterwards took protection, Has Been taken within 6 Miles of Charlestown.
                  I am Going to Send a flag to Lord Cornwallis—I owe Him the justice to Say that His Conduct to me Has Been peculiarly polite, and Many Differences Betwen Commissaries very Graciously adjusted By Him to My Satisfaction.  With the Highest Respect and Most tender affection I Have the Honor to Be My dear General Your Most obedient Humble Servant
                  
                                       
                            
                            Lafayette
                        